ACCEPTED
                                                                                           03-12-00070-CV
                                                                                                   8375668
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    12/28/2015 12:23:55 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK

                            No. 03-12-00070-CV
                                                                         FILED IN
                     In the Third Court of Appeals                3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS

                             Austin, Texas                       12/28/2015 12:23:55 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk

        DESTRY KITTMAN, GLENDEE KITTMAN, AND MARTHA KITTMAN,

                                     Appellants

                                          V.

       W. SHANE KITTMAN, DONALD E. ARTHUR, AND GWEN B. ARTHUR,

                                      Appellees


                        APPEAL FROM CAUSE NO. 36643
               33RD JUDICIAL DISTRICT OF BURNET COUNTY, TEXAS
                      HON. GUILFORD L. JONES PRESIDING


     AGREED, JOINT MOTON TO ABATE PENDING SETTLEMENT


TO THE HONORABLE THIRD COURT OF APPEALS:

      The parties to this appeal, through their undersigned counsel of record, file

this agreed, joint motion to abate this appeal for 30 days to allow the parties to

reach and effectuate a settlement. The parties have conferred and have agreed to

this joint motion, and no party opposes the relief jointly requested in this motion.

      The parties have entered into settlement negotiations that, if successful,

would resolve this matter without a decision from the Court. Upon any settlement,

the parties would file an agreed, joint motion for disposition pursuant to the terms
of their agreement after the final settlement documents have been executed. The

parties bring this motion to advise the Court about their negotiations so the Court

will not expend further time or resources on this matter in the interim.

                            REQUEST FOR RELIEF

      The parties jointly request that the Court abate this appeal for 30 days

pending conclusion of their anticipated settlement and the filing of an agreed, joint

motion for disposition pursuant to the terms of any agreement.

                                       Respectfully submitted,



                                       J. Bruce Bennett
                                       State Bar No. 02145500
                                       Cardwell, Hart & Bennett LLP
                                       807 Brazos, Suite 1001
                                       Austin, Texas 7870
                                       Telephone: (512)322-0011
                                       Telecopier: (512)322-0808
                                       Counsel for Appellants

                                          /s/D. Todd Smith *~
                                       D. Todd Smith
                                       State Bar No. 00797451
                                       todd@appealsplus.com
                                       Smith Law Group LLLP
                                        1250 Capital of Texas Hwy South
                                       Three Cielo Center, Suite 601
                                       Austin, Texas 78746
                                       Telephone: (512)439-3230
                                       Telecopier: (512)439-3232
                                       Counsel for Appellees
                          CERTIFICATE OF SERVICE

      On December 28, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document on the following counsel of record by e-

service, e-mail, and/or first-class United States mail:

      J. Bruce Bennett
      CARDWELL, HART & BENNETT LLP
      807 Brazos, Suite 1001
      Austin, Texas 78701
      Counsel for Appellants

                                               /s/ D. Todd Smith
                                               D. Todd Smith




                                           3